Exhibit 10.3

 

Execution Version

 

 

WAYNE FUNDING LLC
as Company

 

and

 

FS ENERGY AND POWER FUND
as Collateral Manager

 

 

COLLATERAL MANAGEMENT AGREEMENT

 

 

Dated as of September 9, 2014

 

 

--------------------------------------------------------------------------------


 

COLLATERAL MANAGEMENT AGREEMENT, dated as of September 9, 2014 (this
“Agreement”), between WAYNE FUNDING LLC, a Delaware limited liability company
(the “Company”), and FS ENERGY AND POWER FUND, a Delaware statutory trust, as
collateral manager (in such capacity, the “Collateral Manager”).

 

WHEREAS, the Company desires to engage the Collateral Manager to provide the
services described herein, and the Collateral Manager desires to provide such
services; and

 

WHEREAS, capitalized terms used herein that are not otherwise defined herein
shall have the respective meanings ascribed thereto in the Loan and Servicing
Agreement dated as of the date hereof (together with any agreements referred to
therein, including, without limitation, the letter from the Collateral Manager
to the Administrative Agent delivered pursuant to the Loan and Servicing
Agreement, the “LSA”), among the Company, the lenders from time to time party
thereto, the lender agents from time to time party thereto, WELLS FARGO
SECURITIES, LLC, as administrative agent (including any successor agent under
the LSA, the “Administrative Agent”) and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as collateral agent, account bank and collateral custodian.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein,
the parties hereto hereby agree as follows:

 

1.                                      Management Services.

 

(a)                                 The Company hereby appoints FS Energy and
Power Fund as Collateral Manager pursuant to the terms and conditions of this
Agreement and with the authority to service, administer and exercise rights and
remedies, on behalf of the Company, in respect of the Collateral Portfolio.  FS
Energy and Power Fund hereby accepts such appointment and agrees to perform the
duties and responsibilities of the Collateral Manager pursuant to the terms
hereof.  The Collateral Manager and the Company hereby acknowledge that the
Administrative Agent and the Secured Parties are third party beneficiaries of
the obligations undertaken by the Collateral Manager hereunder.

 

(b)                                 The Collateral Manager will provide the
Company with the following services (in accordance with and subject to the
applicable requirements of, and the restrictions and limitations set forth in,
the Transaction Documents and the LLC Agreement and subject to and consistent
with the Collateral Management Standard):

 

(i)                                     determining the specific Loans or other
assets to be purchased or sold by the Company, taking into consideration the
payment obligations of the Company on each Payment Date under the LSA in so
doing, such that expected distributions on the Loans and other assets of the
Company permit a timely performance of the payment obligations by the Company
under the LSA;

 

(ii)                                  effecting the purchase and sale of Loans
and all other assets of the Company in accordance with the LSA;

 

--------------------------------------------------------------------------------


 

(iii)                               subject to the limitations set forth in the
LSA, negotiating with Obligors as to proposed amendments and modifications
(including, but not limited to, extensions or releases of collateral) of the
documentation evidencing and governing the Loans;

 

(iv)                              making determinations with respect to the
Company’s exercise (including, but not limited to, any waiver, modification or
variation of any provision of an item of Collateral Portfolio unless such
waiver, modification or variation would materially impair the collectability of
the Collateral Portfolio) of any rights (including, but not limited to, voting
rights and rights arising in connection with the bankruptcy or insolvency of an
Obligor or the consensual or non-judicial restructuring of the debt or equity of
an Obligor) or remedies in connection with the Loans and participating in the
committees (official or otherwise) or other groups formed by creditors of an
Obligor;

 

(v)                                 monitoring the Loans and the rest of the
Collateral Portfolio on an ongoing basis and providing to the Administrative
Agent and the Company or to any other Person designated by the Company all
information and data which is generated by, or reasonably accessible to, the
Collateral Manager and which is required under the LSA or requested by the
Company in connection with the preparation of all reports, certificates,
schedules and other data which the Company is required to prepare and deliver
under the LSA, in the form and containing all information required by the LSA,
in sufficient time for the Company, or the Person designated by the Company
(including, but not limited to, the Collateral Custodian), to review such data
and prepare and deliver to the parties entitled thereto all such reports,
certificates, schedules and other data required by the LSA; and

 

(vi)                              maintaining or causing to be maintained all
necessary servicing records with respect to the Collateral Portfolio and
maintaining and implementing administrative and operating procedures (including,
without limitation, an ability to recreate servicing records evidencing the
Collateral Portfolio in the event of the destruction of the originals thereof)
and keeping and maintaining all documents, books, records and other information
reasonably necessary or advisable for the collection of the Collateral
Portfolio.

 

(c)                                  The Company agrees for the benefit of the
Collateral Manager and the Administrative Agent to follow the lawful
instructions and directions of the Collateral Manager in connection with the
Collateral Manager’s services hereunder.

 

(d)                                 If (i) the Collateral Manager makes a
deposit into the Collection Account in respect of an Interest Collection or
Principal Collection of a Loan and such Interest Collection or Principal
Collection was received by it in the form of a check that is not honored for any
reason or (ii) the Collateral Manager makes a mistake with respect to the amount
of any Interest Collection or Principal Collection and deposits an amount that
is

 

2

--------------------------------------------------------------------------------


 

less than or more than the actual amount of such Interest Collection or
Principal Collection, it shall appropriately adjust the amount subsequently
deposited into the Collection Account to reflect such dishonored check or
mistake. Any Scheduled Payment in respect of which a dishonored check is
received shall be deemed not to have been paid.

 

(e)                                  The Collateral Manager may, in its
discretion and consistent with the Collateral Management Standard and the
applicable Underlying Instrument, foreclose upon or repossess, as applicable, or
otherwise comparably convert the ownership of any Underlying Collateral relating
to a defaulted Loan as to which no satisfactory arrangements can be made for
collection of delinquent payments; provided that the Company will promptly
reimburse the Collateral Manager for any reasonable costs and expenses incurred
in connection with the foregoing.  The Collateral Manager will comply with the
Collateral Management Standard and Applicable Law in realizing upon such
Underlying Collateral, and employ practices and procedures including reasonable
efforts consistent with the Collateral Management Standard to enforce all
obligations of Obligors foreclosing upon, repossessing and causing the sale of
such Underlying Collateral at public or private sale in circumstances other than
those described in the preceding sentence.  Without limiting the generality of
the foregoing, unless the Administrative Agent has specifically given
instruction to the contrary, the Collateral Manager may cause the sale of any
such Underlying Collateral to itself or its Affiliates for a purchase price
equal to the then fair value thereof, any such sale to be evidenced by a
certificate of an Authorized Person of the Collateral Manager delivered to the
Administrative Agent setting forth the Loan, the Underlying Collateral, the sale
price of the Underlying Collateral and certifying that such sale price is the
fair value of such Underlying Collateral.  In any case in which any such
Underlying Collateral has suffered damage, the Collateral Manager will not
expend funds in connection with any repair or toward the foreclosure or
repossession of such Underlying Collateral unless it reasonably determines that
such repair and/or foreclosure or repossession will increase the Recoveries by
an amount greater than the amount of such expenses. The Collateral Manager will
remit to the Collection Account the Recoveries received in connection with the
sale or disposition of Underlying Collateral relating to a defaulted Loan.

 

(f)                                   The Collateral Manager shall (i) engage
the Collateral Advisor and the Collateral Sub-Advisor to perform duties and
responsibilities as set forth in the Advisory Agreements, (ii) ensure that the
Collateral Advisor and the Collateral Sub-Advisor have the authority to service,
administer and exercise rights and remedies, on behalf of the Company, in
respect of the Collateral Portfolio and (iii) use its best efforts to cause each
other Borrower Advisor to render services under the Advisory Agreements in
accordance with the Collateral Management Standard.

 

(g)                                  The Collateral Manager shall comply with
all of the terms and conditions of and perform all the duties and functions that
have been specifically delegated to it under this Agreement.  The Company agrees
that it will promptly provide a copy of each amendment to the LSA to the
Collateral Manager and will not permit any amendment to the LSA that adversely
affects in any material respects the duties or liabilities of the Collateral
Manager to become effective unless the Collateral Manager has been given prior
written notice of such amendment and consented thereto in writing.  The
Collateral

 

3

--------------------------------------------------------------------------------


 

Manager shall cause any purchase or sale of any Loans or other assets of the
Company to be conducted on an arm’s length basis or on terms that would be
obtained in an arm’s length transaction in compliance with Section 2 and
Section 8.

 

(h)                                 To the extent necessary or appropriate to
perform all of the duties to be performed by it hereunder, the Collateral
Manager shall have the power to negotiate, execute and deliver all necessary
documents and instruments on behalf of the Company with respect to any Loan or
other asset of the Company.

 

(i)                                     Notwithstanding anything to the contrary
herein, the Collateral Manager shall only be permitted to take actions hereunder
with respect to any asset of the Company permitted by this Agreement or to the
extent that the Company is expressly permitted to take such actions under the
LSA.

 

(j)                                    In addition to, and without limiting, the
duties set forth in this Section 1, the Collateral Manager acknowledges that the
Company is required to cause it to deliver the items specified in the following
sections of the LSA:  Section 6.07, Section 6.08 and Section 6.09, and the
Collateral Manager acknowledges that it has read and understood the requirements
of the foregoing sections and hereby agrees to deliver those specified items
subject to and in accordance with the terms of such sections and this Agreement;
provided that, if any such item allows the Collateral Manager to exercise
discretion with respect to the content thereof, such discretion shall be subject
to the Collateral Management Standard.  For the avoidance of doubt, no
calculation required under the above referenced sections (including, without
limitation, a calculation of the Borrowing Base) is a discretionary act of the
Collateral Manager.

 

(k)                                 In addition to, and without limiting, the
duties set forth in this Section 1, the Collateral Manager acknowledges that the
Company is authorized or required to cause it to perform functions specified in
the following sections of the LSA:  the definitions of “Assigned Value”,
“Borrowing Base Certificate”, “Collateral Coverage Ratio”, “Credit Risk Loan”,
“Current Ratio”, “First Lien Energy Loan”, “Insurance Proceeds”, “Recoveries”,
“Senior Net Leverage Ratio”, “Second Lien Energy Loan”, “Senior Secured Bond”,
“Senior Secured Loan”, “Total Net Leverage Ratio”, and clause (z) of the
definition of “Loan Tape”, each in Section 1.01, Section 2.04(b)(ii),
Section 2.06(c), Section 2.15(a), Section 2.18 and Section 2.19, and the
Collateral Manager acknowledges that it has read and understood the requirements
of the foregoing sections and hereby agrees to perform those specified functions
subject to and in accordance with the terms of this Agreement and subject to and
consistent with the Collateral Management Standard.

 

2.                                      Brokerage.

 

The Collateral Manager shall use reasonable efforts to obtain the best prices
and execution for all orders placed with respect to the Loans and other assets
of the Company considering all circumstances.  Subject to the objective of
obtaining best prices and execution, the Collateral Manager may take into
consideration research and other brokerage services furnished to the Collateral
Manager or its Affiliates by brokers and dealers which are not Affiliates of the

 

4

--------------------------------------------------------------------------------


 

Collateral Manager.  Such services may be used by the Collateral Manager or its
Affiliates in connection with its other advisory activities or investment
operations.  The Collateral Manager may aggregate sales and purchase orders of
securities placed with respect to the Loans, and other assets of the Company
with similar orders being made simultaneously for other accounts managed by the
Collateral Manager or with accounts of the Affiliates of the Collateral Manager,
if in the Collateral Manager’s sole judgment such aggregation shall result in an
overall economic benefit to the Company taking into consideration the selling or
purchase price, brokerage commission and other expenses.  In accounting for such
aggregated order price, commission and other expenses shall be averaged on a per
position basis.

 

The Company acknowledges that the determination of any such economic benefit by
the Collateral Manager is subjective and represents the Collateral Manager’s
evaluation at the time that the Company will be benefited by better purchase or
sales prices, lower commission expenses and beneficial timing of transactions or
a combination of these and other factors.  When any aggregate sales or purchase
orders occur, the objective of the Collateral Manager (and any of its Affiliates
involved in such transactions) shall be to allocate the executions among the
accounts in an equitable manner.

 

Subject to the Collateral Manager’s execution obligations described herein, the
Collateral Manager is hereby authorized to effect client cross-transactions
where the Collateral Manager causes a transaction to be effected between the
Company and another account advised by it or any of its Affiliates; provided
that, if and to the extent required by the Investment Advisers Act of 1940, as
amended (the “Advisers Act”), such authorization is terminable at the Company’s
option without penalty, effective upon receipt by the Collateral Manager of
written notice from the Company.  In addition, the Company hereby consents to,
and authorizes the Collateral Manager to enter into, agency cross-transactions
where it or any of its Affiliates acts as broker for the Company and for the
other party to the transaction, to the extent permitted under applicable law, in
which case the Collateral Manager or any such Affiliate will receive commissions
from, and have a potentially conflicting division of loyalties and
responsibilities regarding, both parties to the transaction; provided that the
Company shall have the right to revoke such consent at any time by written
notice to the Collateral Manager.  Also with the prior authorization of the
Company and in accordance with Section 11(a) of the Securities Exchange Act of
1934, as amended, and regulation 11a2-2T thereunder (or any similar rule that
may be adopted in the future), the Collateral Manager is authorized to effect
transactions for the Company on a national securities exchange of which any of
its Affiliates is a member and retain commissions in connection therewith, and
the Collateral Manager will use commercially reasonable efforts to provide the
Company with information annually disclosing commissions, if any, retained by
the Collateral Manager’s Affiliates in connection with such transactions for the
Company’s account.

 

All purchases and sales of Loans and other assets of the Company by the
Collateral Manager on behalf of the Company shall be in accordance with
reasonable and customary business practices and in compliance with applicable
laws.

 

3.                                      The Representations and Warranties of
the Company.

 

The Company represents and warrants to the Collateral Manager as of the Closing
Date, as of each applicable Cut-Off Date, as of each applicable Advance Date, as
of each

 

5

--------------------------------------------------------------------------------


 

Determination Date and as of the date of each Borrowing Base Certificate
delivered pursuant to the LSA that:

 

(a)                                 the Company has been duly organized and is
validly existing under the laws of the State of Delaware, has the full power and
authority to own its assets and the obligations proposed to be owned by it and
to transact the business in which it is presently engaged and is duly qualified
under the laws of each jurisdiction where its ownership or lease of property or
the conduct of its business requires, or the performance of its obligations
under this Agreement and the Transaction Documents would require, such
qualification, except for failures to be so qualified, authorized or licensed
that would not in the aggregate have a material adverse effect on the business,
operations, assets or financial condition of the Company;

 

(b)                                 the Company has full corporate power and
authority to execute and deliver this Agreement and the other Transaction
Documents and to perform all obligations required hereunder and under the other
Transaction Documents;

 

(c)                                  this Agreement has been duly authorized,
executed and delivered by it and constitutes its valid and binding obligation,
enforceable in accordance with its terms except that the enforceability thereof
may be subject to (i) bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws now or hereafter in effect
relating to creditors’ rights and (ii) general principles of equity (regardless
of whether such enforcement is considered in a proceeding in equity or at law);

 

(d)                                 no consent, approval, authorization or order
of or declaration or filing with any government, governmental instrumentality or
court or other person is required for the performance by the Company of its
duties hereunder, except such as have been duly made or obtained;

 

(e)                                  neither the execution and delivery of this
Agreement nor the fulfillment of the terms hereof conflicts with or results in a
material breach or violation of any of the material terms or provisions of or
constitutes a material default under (i) the Company’s certificate of formation,
limited liability company agreement or other constituent documents, (ii) the
terms of any material indenture, contract, lease, mortgage, deed of trust, note,
agreement or other evidence of indebtedness or other material agreement,
obligation, condition, covenant or instrument to which the Company is a party or
is bound, (iii) any statute applicable to the Company, or (iv) any law, decree,
order, rule or regulation applicable to the Company of any court or regulatory,
administrative or governmental agency, body or authority or arbitrator having or
asserting jurisdiction over the Company or its properties, and which would have
a material adverse effect upon the performance by the Company of its duties
under this Agreement;

 

(f)                                   neither the Company nor any of its
Affiliates are in violation of any U.S. federal or state securities law or
regulation promulgated thereunder and there is no charge, investigation, action,
suit or proceeding before or by any court or regulatory agency pending or, to
the best knowledge of the Company, threatened that would have a

 

6

--------------------------------------------------------------------------------


 

material adverse effect upon the performance by the Company of its duties under
this Agreement;

 

(g)                                  the Company has not engaged in any
transaction that would result in the violation of, or require registration as an
investment company under, the 1940 Act;

 

(h)                                 the Company is not required to register as
an “investment company” under the 1940 Act; and

 

(i)                                     there is no charge, investigation,
action, suit or proceeding before or by any court pending or, to the best
knowledge of the Company, threatened that, if determined adversely to the
Company, would have a material adverse effect upon the performance by the
Company of its duties under, or on the validity or enforceability of, this
Agreement or the provisions of the LSA applicable to the Company thereunder.

 

4.                                      Representations and Warranties of the
Collateral Manager.

 

The Collateral Manager represents and warrants to the Company, as of the Closing
Date, as of each applicable Cut-Off Date, as of each applicable Advance Date, as
of each Determination Date and as of the date of each Borrowing Base Certificate
delivered pursuant to the LSA that:

 

(a)                                 the Collateral Manager is duly organized and
validly existing under the laws of the State of Delaware and has the full power
and authority to transact the business in which it is presently engaged and is
duly qualified under the laws of each jurisdiction where the conduct of its
business requires, or the performance of its obligations under this Agreement
and the provisions of the Transaction Documents applicable to the Collateral
Manager would require, such qualification, except for failures to be so
qualified, authorized or licensed which would not in the aggregate have a
material adverse effect on the business, operations, assets or financial
condition of the Collateral Manager, or on the ability of the Collateral Manager
to perform its obligations under, or on the validity or enforceability of, this
Agreement and the applicable provisions of the Transaction Documents;

 

(b)                                 the Collateral Manager has full power and
authority to execute and deliver this Agreement and to perform all of its
obligations hereunder and under the Transaction Documents applicable to the
Collateral Manager;

 

(c)                                  this Agreement has been duly authorized,
executed and delivered by the Collateral Manager and constitutes a valid and
binding agreement of the Collateral Manager, enforceable against it in
accordance with its terms, except that the enforceability thereof may be subject
to (i) bankruptcy, insolvency, reorganization, moratorium or other similar laws
now or hereafter in effect relating to creditors’ rights and (ii) general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law);

 

7

--------------------------------------------------------------------------------


 

(d)                                 neither the Collateral Manager nor any of
its Affiliates is in violation of any Applicable Law or any material listing
requirements of any exchange on which it is listed and there is no charge,
investigation, action, suit or proceeding before or by any court, exchange or
regulatory agency pending or, to the best knowledge of the Collateral Manager,
threatened (i) asserting the invalidity of this Agreement or any other
Transaction Document to which the Collateral Manager is a party, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Collateral Manager is a
party, (iii) seeking any determination or ruling that could reasonably be
expected to adversely affect the Transaction Documents or the transactions
contemplated hereby or thereby, or (iv) that would have a material adverse
effect upon the performance by the Collateral Manager of its duties under this
Agreement;

 

(e)                                  neither the execution and delivery of this
Agreement, nor the performance of the terms hereof or the provisions of the
Transaction Documents applicable to the Collateral Manager, conflicts with or
results in a material breach or violation of any of the terms or provisions of,
or constitutes a default under, (i) its declaration of trust, bylaws or other
constituent document, (ii) the terms of any material indenture, contract, lease,
mortgage, deed of trust, note agreement or other evidence of indebtedness or
other material agreement, obligation, condition, covenant or instrument to which
the Collateral Manager is a party or is bound, or (iii) any Applicable Law;

 

(f)                                   no consent, approval, authorization or
order of or declaration or filing with any government, governmental
instrumentality or court or other person is required for the performance by it
of its duties hereunder, except such as have been duly made or obtained and
there is no injunction, writ, restraining order or other order of any nature
that adversely affects the Collateral Manager’s performance of its obligations
under any Transaction Document to which it is a party;

 

(g)                                  all information, financial statements of
the Collateral Manager, documents, books, records or reports furnished by the
Collateral Manager to any Secured Party in connection with this Agreement are
true, complete and correct in all material respects; provided that the
Collateral Manager makes no representation with respect to any information
furnished by an Obligor unless it has also certified as to such information;

 

(h)                                 the Collateral Manager acknowledges that all
Available Collections received by it or its Affiliates with respect to the
Collateral Portfolio transferred or Pledged hereunder are held and shall be held
in trust for the benefit of the Secured Parties until deposited into the
Collection Account within one (1) Business Day from receipt as required under
the LSA;

 

(i)                                     the Collateral Manager is not the
subject of any Bankruptcy Proceeding or Bankruptcy Event.  The transactions
under this Agreement and any other Transaction Document to which the Collateral
Manager is a party do not and will not render it not Solvent;

 

8

--------------------------------------------------------------------------------


 

(j)                                    with respect to each item of Underlying
Collateral as of the applicable Cut-Off Date for the Loan related to such
Underlying Collateral, to the actual knowledge of an Authorized Person of the
Collateral Manager:  (a) none of the related Obligor’s operations is the subject
of a material Federal or state investigation evaluating whether any remedial
action, involving expenditures, is needed to respond to a release of any
Hazardous Materials into the environment; and (b) the related Obligor does not
have any material contingent liability in connection with any release of any
Hazardous Materials into the environment. As of the applicable Cut-Off Date for
the Loan related to such Underlying Collateral, the Collateral Manager has not
received any written or verbal notice of, or inquiry from any Governmental
Authority regarding, any violation, alleged violation, non compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Underlying Collateral, nor does the
Collateral Manager have knowledge or reason to believe that any such notice will
be received or is being threatened, in each case except as otherwise notified to
the Administrative Agent in writing;

 

(k)                                 the Collection Account is the only account
to which Obligors have been instructed by the Collateral Manager to send
Principal Collections and Interest Collections on the Collateral Portfolio;

 

(l)                                     no event has occurred which constitutes
a Collateral Manager Event of Default;

 

(m)                             the execution, delivery and performance of this
Agreement do not require compliance with any “bulk sales” act or similar law by
the Collateral Manager;

 

(n)                                 none of the transactions contemplated herein
or the other Transaction Documents (including, without limitation, the use of
the Proceeds from the Pledge of the Collateral Portfolio) will violate or result
in a violation of Section 7 of the Exchange Act, or any regulations issued
pursuant thereto, including, without limitation, Regulations T, U and X of the
Board of Governors of the Federal Reserve System, 12 C.F.R., Chapter II;

 

(o)                                 except as would not reasonably be expected
to constitute a Material Adverse Effect, (i) the present value of all benefits
vested under all Pension Plans of the Collateral Manager does not exceed the
value of the assets of the Pension Plan allocable to such vested benefits (based
on the value of such assets as of the most recent annual financial statements
reflecting such amounts), (ii) no Reportable Events have occurred with respect
to any Pension Plans that, in the aggregate, could subject the Collateral
Manager to any material tax, penalty or other liability and (iii) no notice of
intent to terminate a Pension Plan has been filed, nor has any Pension Plan been
terminated under Section 4041(f) of ERISA, nor has the Pension Benefit Guaranty
Corporation instituted proceedings to terminate, or appoint a trustee to
administer a Pension Plan and no event has occurred or condition exists that
might constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan;

 

9

--------------------------------------------------------------------------------


 

(p)                                 neither the Collateral Manager nor any
Affiliate of the Collateral Manager is (i) a country, territory, organization,
person or entity named on an OFAC list; (ii) a Person that resides or has a
place of business in a country or territory named on such lists or which is
designated as a “Non Cooperative Jurisdiction” by the Financial Action Task
Force on Money Laundering, or whose subscription funds are transferred from or
through such a jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of
the USA PATRIOT Act, i.e., a foreign bank that does not have a physical presence
in any country and that is not affiliated with a bank that has a physical
presence and an acceptable level of regulation and supervision; or (iv) a person
or entity that resides in or is organized under the laws of a jurisdiction
designated by the United States Secretary of the Treasury under Sections 311 or
312 of the USA PATRIOT Act as warranting special measures due to money
laundering concerns;

 

(q)                                 the Collateral Manager is not a
broker-dealer under the provisions of the Exchange Act;

 

(r)                                    the Collateral Manager is regulated as a
business development company under the 1940 Act; and

 

(s)                                   except as otherwise permitted in the LSA,
each Loan selected by the Collateral Manager for purchase by the Company shall
be an Eligible Loan at the time of such purchase.

 

5.                                      Covenants of Collateral Manager.  From
the Closing Date until the Collection Date:

 

(a)                                 the Collateral Manager shall comply in all
respects with all Applicable Law and shall do or cause to be done all things
necessary to preserve and maintain in full force and effect its legal existence
and all licenses material to its business;

 

(b)                                 the Collateral Manager will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation, and qualify and remain qualified in good standing as a statutory
trust in each jurisdiction where the failure to preserve and maintain such
existence, rights, franchises, privileges and qualification could reasonably be
expected to have a Material Adverse Effect;

 

(c)                                  the Collateral Manager will exercise its
rights hereunder in order to cause the Company to duly fulfill and comply with
all obligations on the part of the Company to be fulfilled or complied with
under or in connection with each item in the Collateral Portfolio and will take
all necessary action to preserve the first priority security interest of the
Collateral Agent for the benefit of the Secured Parties, or of the Secured
Parties in, to and under the Collateral Portfolio;

 

(d)                                 the Collateral Manager will promptly furnish
to the Collateral Agent, the Administrative Agent and each Lender Agent such
other information, documents, records or reports respecting the Collateral
Portfolio or the condition or operations, financial or otherwise, of the Company
or it as the Collateral Agent, any Lender

 

10

--------------------------------------------------------------------------------


 

Agent or the Administrative Agent may from time to time reasonably request in
order to protect the interests of the Administrative Agent, the Lender Agents,
the Collateral Agent or Secured Parties under or as contemplated by this
Agreement;

 

(e)                                  the Collateral Manager shall promptly (but
in no event later than one (1) Business Day after receipt) deposit or cause to
be deposited into the Collection Account any and all Available Collections
received by the Company, the Collateral Manager or any of their respective
Affiliates;

 

(f)                                   the Collateral Manager shall use its best
efforts to ensure that the Company is in compliance with, and shall take no
action which would cause the Company to fail to be in compliance with, the
special purpose entity requirements set forth in Sections 5.01(a) and (b) and
5.02(a) and (b) of the LSA;

 

(g)                                  the Collateral Manager shall direct (or
cause to be directed) any agent or administrative agent for any Loan to remit
all payments and collections with respect to such Loan, and, if applicable, to
direct the Obligor with respect to such Loan to remit all such payments and
collections with respect to such Loan directly to the Collection Account. The
Company and the Collateral Manager shall take commercially reasonable steps to
ensure, and shall cause the Seller to take commercially reasonable steps to
ensure, that only funds constituting payments and collections relating to the
Collateral Portfolio shall be deposited into the applicable Controlled Account;

 

(h)                                 the Collateral Manager will not consolidate
with or merge into any other Person or convey or transfer its properties and
assets substantially as an entirety to any Person, unless it is the surviving
entity and unless:

 

(i)                                     it has delivered to the Administrative
Agent and each Lender Agent an Officer’s Certificate and an Opinion of Counsel
each stating that any such consolidation, merger, conveyance or transfer and any
supplemental agreement executed in connection therewith comply with this Section
5(h) and that all conditions precedent herein provided for relating to such
transaction have been complied with and, in the case of the Opinion of Counsel,
that such supplemental agreement is legal, valid and binding with respect to it
and such other matters as the Administrative Agent may reasonably request;

 

(ii)                                  it shall have delivered notice of such
consolidation, merger, conveyance or transfer to the Administrative Agent and
each Lender Agent;

 

(iii)                               after giving effect thereto, no Event of
Default or Collateral Manager Event of Default or event that with notice or
lapse of time would constitute either an Event of Default or a Collateral
Manager Event of Default shall have occurred; and

 

(iv)                              the Administrative Agent shall have consented
in writing to such consolidation, merger, conveyance or transfer;

 

11

--------------------------------------------------------------------------------


 

(i)                                     the Collateral Manager shall promptly
(but in no event later than two (2) Business Days after it has notice of the
same):

 

(i)                                     notify the Company if it has actual
knowledge of:

 

(1)                           any Event of Default, Collateral Manager Event of
Default, or other event which, if it continues uncured, will, with notice or
lapse of time, constitute a Collateral Manager Event of Default, Event of
Default or Borrowing Base Deficiency;

 

(2)                           any material action, suit, proceeding, dispute,
offset, deduction, defense or counterclaim (x) that is or is threatened to be
asserted by an Obligor with respect to any Loan (or portion thereof) of which it
has knowledge or has received notice; or (y) that would reasonably be expected
to have a Material Adverse Effect;

 

(3)                           any material adverse change which has occurred in
the ability of the Seller, any Borrower Advisor or the Company to perform its
obligations under any Transaction Document;

 

(4)                           any Loan identified on the most recently delivered
Borrowing Base as an Eligible Loan ceased to qualify as an Eligible Loan;

 

(5)                           any operation of any Obligor is the subject of a
material Federal or state investigation evaluating whether any remedial action,
involving expenditures, is needed to respond to a release of any Hazardous
Materials into the environment; and

 

(6)                           any Obligor has any material contingent liability
in connection with any release of any Hazardous Materials into the environment;
and

 

(ii)                                  No later than two (2) Business Days
following the Collateral Manager’s knowledge or notice of the occurrence of any
event specified in clause (i) above, provide to the Collateral Agent, the
Administrative Agent and each Lender Agent a written statement of its chief
financial officer, chief accounting officer or other officer setting forth the
details of such event and the action that it proposes to take with respect
thereto;

 

12

--------------------------------------------------------------------------------


 

(j)                                    at any time a Noteless Loan is included
as part of the Collateral Portfolio, the Collateral Manager shall, or shall
cause the Company to, deliver to the Administrative Agent, the Collateral Agent
and the Collateral Custodian a copy of the related loan register, if any,
together with, for each Agented Loan, a certificate of an Authorized Person of
the Collateral Manager certifying to the accuracy of the applicable Loan
Register as of the applicable Cut Off Date;

 

(k)                                 the Collateral Manager shall take all other
actions reasonably necessary to maintain the accuracy of the factual assumptions
set forth in the legal opinions of Dechert LLP, as special counsel to the
Collateral Manager, issued in connection with the Transaction Documents and
relating to the issues of substantive consolidation of the Company and true sale
of the Loans;

 

(l)                                     the Collateral Manager shall ensure
that, at all times when it is dealing with or in connection with the Loans in
its capacity as the Collateral Manager, it holds itself out as the Collateral
Manager, and not in any other capacity;

 

(m)                             the Collateral Manager has caused, and will
cause, to be performed any and all acts reasonably required to be performed to
preserve the rights and remedies of the Collateral Agent and the Secured Parties
in any Insurance Policies applicable to Loans (to the extent the Collateral
Manager or an Affiliate of the Collateral Manager is the agent, collateral
manager or servicer under the applicable Underlying Instrument) including,
without limitation, in each case, any necessary notifications of insurers,
assignments of policies or interests therein, and establishments of co-insured,
joint loss payee and mortgagee rights in favor of the Collateral Agent and the
Secured Parties;

 

(n)                                 the Collateral Manager shall not, nor shall
it permit the Company to, take any action that would cause the Company to not be
disregarded as an entity separate from its owner pursuant to Treasury Regulation
Section 301.7701 3(b) and shall not permit either the Company or any other
Person on its behalf to make an election to be treated as other than an entity
disregarded as an entity separate from its owner under Treasury Regulation
Section 301.7701 3(c);

 

(o)                                 if the provisions of Sections 1471 through
1474 of the Code or any regulations promulgated thereunder become applicable to
any payments to the Company or the Collateral Manager made in respect of the
Collateral Portfolio, the Collateral Manager shall and shall cause the Company
to exercise its best efforts to avoid the imposition of any withholding tax in
respect of such payments under those provisions;

 

(p)                                 promptly after the receipt thereof, the
Collateral Manager shall notify the Administrative Agent and, upon request, each
Lender Agent of any auditors’ management letters received by it;

 

(q)                                 the Collateral Manager shall not move, or
consent to the Collateral Custodian moving, the Required Loan Documents and Loan
Files from the location thereof on the initial Advance Date, unless the
Administrative Agent shall consent of such move in writing and the Collateral
Manager shall provide the Administrative Agent with such

 

13

--------------------------------------------------------------------------------


 

Opinions of Counsel and other documents and instruments as the Administrative
Agent may request in connection therewith and has taken all actions required
under the UCC of each relevant jurisdiction in order to continue the first
priority perfected security interest of the Collateral Agent, for the benefit of
the Secured Parties, in the Collateral Portfolio;

 

(r)                                    the Collateral Manager shall not permit
any agreement or understanding between the Collateral Manager and the Company
(other than as expressly set forth herein or as consented to by the
Administrative Agent) providing for the allocation or sharing of obligations to
make payments or otherwise in respect of any Taxes, fees, assessments or other
governmental charges;

 

(s)                                   the Collateral Manager will not cause or
permit any provision of the Company’s organizational documents to be amended,
modified, waived or terminated without the prior written consent of the
Administrative Agent;

 

(t)                                    the Collateral Manager will not make any
change in its instructions to Obligors regarding payments to be made with
respect to the Collateral Portfolio to the Collection Account, unless the
Administrative Agent has consented to such change;

 

(u)                                 in addition to, and without limiting, the
duties set forth in Section 1, the Collateral Manager acknowledges that the
Company is authorized or required to cause it to perform functions specified in
the following sections of the LSA: Section 1.04, Section 2.02(b), Section 2.04,
Sections 2.06(b), Section 3.02, Section 5.01(g), Section 5.02(k), clauses (i),
(ii), (iii) and (iv) in the final paragraph of Section 6.11, Section 7.02(c),
Section 11.08 and Section 12.04(a), and the Collateral Manager acknowledges that
it has read and understood the requirements of the foregoing sections and hereby
agrees to perform those specified functions subject to and in accordance with
the terms of this Agreement; and

 

(v)                                 the Collateral Manager shall use its
commercially reasonable efforts and judgment to collect or cause to be
collected, all payments called for under the terms and provisions of the Loans
included in the Collateral Portfolio as and when the same become due.

 

6.                                      Expenses.

 

The Collateral Manager shall pay all expenses and costs (including salaries,
rent and other overhead) incurred by it in connection with its services under
this Agreement; provided that the Collateral Manager shall not be liable for and
the Company shall be responsible for the payment of (i) actual and reasonable
expenses and costs of legal advisors (including actual and reasonable expenses
and costs associated with the use of internal legal counsel of the Collateral
Manager), consultants and other professionals retained by the Company or by the
Collateral Manager, on behalf of the Company, in connection with the services
provided by the Collateral Manager pursuant to this Agreement and the LSA and
(ii) the reasonable cost of asset pricing and asset rating services, and
accounting, programming and data entry services that are retained in connection
with services of the Collateral Manager under this Agreement.  To the extent
that such expenses are incurred in connection with obligations that are also
held by the Collateral Manager,

 

14

--------------------------------------------------------------------------------


 

the Collateral Manager shall allocate the expenses among the accounts in a fair
and equitable manner.  Any amounts payable pursuant to this Section 6 shall be
reimbursed by the Company to the extent funds are available therefor in
accordance with and subject to the limitations contained in the LSA.

 

7.                                      Fees.

 

(a)                                 The Company shall pay to the Collateral
Manager, for services rendered and performance of its obligations under this
Agreement fees which are payable in arrears on each Payment Date in an amount
equal to 0.35% per annum of the aggregate principal balance of all Portfolio
Assets measured as of the Determination Date immediately preceding such Payment
Date (the “Collateral Management Fees”).  The Management Fees will be calculated
on the basis of a calendar year consisting of 360 days and the actual number of
days elapsed.

 

(b)                                 The Collateral Manager may, in its sole
discretion, defer all or any portion of the Collateral Management Fees.  Such
deferred amounts will become payable on the next Payment Date in the same manner
and priority as their original characterization would have required unless
deferred again.

 

(c)                                  If this Agreement is terminated pursuant to
Section 12 hereof or otherwise, the Collateral Management Fees calculated as
provided in Section 7(a) hereof shall be prorated for any partial periods
between Payment Dates during which this Agreement was in effect and shall be due
and payable, along with any deferred Collateral Management Fees, on the first
Payment Date following the effective date of such termination.

 

(d)                                 The Collateral Management Fees will be
payable pursuant to Sections 2.04(a)(iv), (b)(v) and (c)(iv) of the LSA, as
applicable.  If on any Payment Date there are insufficient funds to pay the
Management Fees then due in full, the amount not so paid shall not constitute
any default hereunder and shall be deferred without interest and shall be
payable on the next Payment Date if any on which any funds are available
therefor, as provided in Sections 2.04(a)(iv), (b)(v) and (c)(iv) of the LSA.

 

(e)                                  The Collateral Manager hereby agrees not to
cause the filing of a petition in bankruptcy against the Company for any reason
whatsoever, including, without limitation, the non-payment of the Collateral
Management Fees, except in accordance with the provisions of Section 21 hereof
and the provisions of the LSA.

 

8.                                      Non-Exclusivity.

 

The services of the Collateral Manager to the Company are not to be deemed
exclusive, and the Collateral Manager shall be free to render asset management
or management services to other Persons (including Affiliates, other investment
companies, and clients having objectives similar to those of the Company).  It
is understood and agreed that the officers and directors of the Collateral
Manager may engage in any other business activity or render services to any
other Person or serve as partners, officers or directors of any other firm or
corporation.

 

15

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, it is understood and agreed that the Collateral
Manager will at no time render any services to, or in any way participate in the
organization or operation of, any investment company or other entity if such
actions would require the Company to register as an “investment company” under
the 1940 Act.  Subject to Sections 2 and 10 hereof, it is understood and agreed
that information or advice received by the Collateral Manager and officers or
directors of the Collateral Manager hereunder shall be used by such organization
or such persons to the extent permitted by applicable law.

 

9.                                      Conflicts of Interest.

 

The Collateral Manager may, subject to applicable legal requirements and any
restrictions or limitations contained in the Transaction Documents, direct the
Company (i) to acquire any Loans for the Company from the Collateral Manager or
any of its Affiliates as principal or (ii) to sell any Loans for the Company to
the Collateral Manager or any of its Affiliates as principal; provided that each
such acquisition or sale is conducted on terms no less favorable to the Company
than would be obtained in an arms’ length transaction with a non-affiliate.

 

Notwithstanding the provisions of the preceding paragraph, various potential and
actual conflicts of interest may arise from the overall investment activity of
the Collateral Manager and its Affiliates.  The Collateral Manager, its
Affiliates and their respective clients may invest in obligations that would be
appropriate for inclusion in the Company’s assets.  Such investments may be
different from those made on behalf of the Company.  The Collateral Manager and
its Affiliates may have ongoing relationships with companies whose obligations
are pledged under the LSA and may own equity or debt obligations issued by
issuers of and other obligors of Loans.  The Collateral Manager and its
Affiliates and the clients of the Collateral Manager or its Affiliates may
invest in obligations that are senior to, or have interests different from or
adverse to, the assets of the Company.  The Collateral Manager may serve as
Collateral Manager for, invest in, or be affiliated with, other entities
organized to issue collateralized debt obligations secured by loans, high-yield
debt securities, or other debt obligations.  The Collateral Manager may at
certain times be simultaneously seeking to purchase or sell investments for the
Company and any similar entity for which it serves as Collateral Manager in the
future, or for its clients and Affiliates.  Furthermore, the Collateral Manager
and/or its Affiliates may make an investment on their behalf or on behalf of any
account that they manage or advise without offering the investment opportunity
or making an investment on behalf of the Company.

 

The Company hereby acknowledges that various potential and actual conflicts of
interest may exist with respect to the Collateral Manager, including but not
limited to those specified above; provided that nothing in this Section 9 shall
be construed as altering the duties of the Collateral Manager as set forth in
this Agreement, the LSA or the requirements of any law, rule, or regulation
applicable to the Collateral Manager.

 

10.                               Records; Confidentiality.

 

The Collateral Manager shall maintain appropriate books of account and records
relating to services performed hereunder, and such books of account and records
shall be accessible for inspection by a representative of the Company, the
Administrative Agent, and independent accountants appointed by the Company at a
mutually agreed time during normal

 

16

--------------------------------------------------------------------------------


 

business hours and upon not less than three (3) Business Days’ prior notice.

 

Subject to the exceptions set forth in the following paragraph, at no time will
the Collateral Manager make a public announcement concerning the Transaction
Documents, the Collateral Manager’s role hereunder or any other aspect of the
transactions contemplated by this Agreement and the Transaction Documents absent
the written consent of the Company and the Administrative Agent.

 

The Collateral Manager shall, and shall cause its Affiliates to, keep
confidential any and all information obtained in connection with the services
rendered hereunder and shall not disclose any such information to non affiliated
third parties except (i) with the prior written consent of the Company, (ii) as
required by law, regulation, court order or the rules or regulations of any self
regulating organization, body or official having jurisdiction over the
Collateral Manager, (iii) to its professional advisors, (iv) such information as
shall have been publicly disclosed other than in violation of this Agreement,
(v) the identification of the Company as a client of the Collateral Manager,
(vi) information related to the performance of the Collateral Manager,
(vii) information furnished in connection with any successor investment manager
or assignee, or any agent that has been assigned duties in accordance with this
Agreement, or (viii) such information that was or is obtained by the Collateral
Manager on a non-confidential basis; provided that the Collateral Manager does
not know or have reason to know, after due inquiry, of any breach by such source
of any confidentiality obligations with respect thereto.  For purposes of this
Section 10, the Administrative Agent shall in no event be considered a
“non-affiliated third party,” and the Collateral Manager may disclose any of the
aforementioned information to the Administrative Agent insofar as such
information relates to Loans under the LSA.

 

11.                               Term.

 

This Agreement shall become effective on the date hereof and shall continue
unless terminated as hereinafter provided.

 

12.                               Termination.

 

(a)                                 This Agreement may be terminated, and the
Collateral Manager may be removed, without payment to the Collateral Manager of
any penalty, upon the occurrence of a Collateral Manager Event of Default upon
prior written notice by the Company, acting with the prior written consent of
the Administrative Agent; provided that such notice may be waived by the
Collateral Manager.  For this purpose, “Collateral Manager Event of Default”
will mean the occurrence of any of the following events or circumstances:

 

(i)                                     the Collateral Manager’s breach, in any
respect, of any provision of this Agreement or the Transaction Documents
applicable to it (except for any breach that has not had, and could not
reasonably be expected to have, a material adverse effect on the Company or the
Administrative Agent) and the Collateral Manager’s failure to cure such breach
within 30 days of its becoming aware of, or receiving notice of, the occurrence
of such breach;

 

17

--------------------------------------------------------------------------------


 

(ii)                                  the Collateral Manager’s intentional
breach of (a) any provision of this Agreement or the Transaction Documents
applicable to it relating to the Collateral Manager’s or the Company’s
obligation to cause the Loans to comply with the conditions for sale of a Loan
by the Company or (b) any other material provision of this Agreement or the
Transaction Documents applicable to it, and the Collateral Manager’s failure to
cure such breach within 15 days of the occurrence of such breach;

 

(iii)                               the failure of any representation, warranty,
certification or statement made or delivered by the Collateral Manager in or
pursuant to this Agreement or the Transaction Documents to be correct in any
material respect when made which failure (a) could reasonably be expected to
have a material adverse effect on the Administrative Agent and (b) is not
corrected by the Collateral Manager within 15 days of its receipt of notice from
the Company or the Administrative Agent of such failure;

 

(iv)                              the Collateral Manager (1) is dissolved (other
than pursuant to a consolidation, amalgamation or merger), (2) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (3) becomes insolvent or is
unable to pay its debts or fails or admits in writing its inability generally to
pay its debts as they become due, (4) makes a general assignment, arrangement or
composition with or for the benefit of its creditors, (5) consents to the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property or (6) is adjudicated as insolvent or bankrupt, or a petition seeking
reorganization, arrangement, adjustment or composition of or in respect of the
Collateral Manager, or appointing a receiver, liquidator, assignee, or
sequestrator (or other similar official) of the Collateral Manager or of any
substantial part of its property, and the continuance of any such decree or
order unstayed and in effect for a period of 15 consecutive days;

 

(v)                                 the occurrence of an Event of Default under
the Transaction Documents that results from any breach by the Collateral Manager
of its duties under the Transaction Documents or this Agreement;

 

(vi)                              the occurrence of an act by the Collateral
Manager that constitutes fraud or criminal activity in the performance of its
obligations under this Agreement, or the Collateral Manager being indicted for a
criminal offense materially related to its business of providing asset
management services; or

 

(vii)                           the Collateral Manager shall resign.

 

18

--------------------------------------------------------------------------------


 

A Collateral Manager Event of Default may be waived in accordance with
Section 20(g).

 

(b)                                 Subject to Section 12(d), the Collateral
Manager shall have the right to terminate this Agreement only upon 90 days prior
written notice to the Company and the Administrative Agent.

 

(c)                                  This Agreement shall be automatically
terminated in the event that the Company determines in good faith that the
Company or the Company’s asset portfolio has become required to be registered
under the provisions of the 1940 Act.

 

(d)                                 Within 30 days of the resignation or removal
of the Collateral Manager pursuant to this Section 12, following the receipt of
a waiver with respect to such Collateral Manager Event of Default, the Company
may appoint a successor collateral manager.  Any such resignation shall
constitute a Collateral Manager Event of Default.  Notwithstanding any other
provision of this Agreement, no such resignation or removal will be effective
until the date as of which a successor investment manager acceptable to the
Administrative Agent in its sole discretion has assumed in writing the
Collateral Manager’s duties and obligations as specified herein.

 

(e)                                  Notwithstanding anything to the contrary
herein or in the LSA, the assignment of this Agreement provided for in
Section 2.11 of the LSA does not include the right to terminate this Agreement
or the Collateral Manager’s rights and responsibilities hereunder.

 

13.                               Action Upon Termination.

 

(a)                                 Upon the effective termination of this
Agreement, the Collateral Manager shall as soon as practicable:

 

(i)                                     deliver to the Company all property and
documents of the Company or otherwise relating to the Company’s assets then in
the custody of the Collateral Manager; and

 

(ii)                                  deliver to the Administrative Agent or the
successor investment manager appointed pursuant to Section 12(d) an account with
respect to the books and records delivered to the Company pursuant to
Section 13(a)(i).

 

Notwithstanding such termination, the Collateral Manager shall remain liable to
the extent set forth herein (but subject to Section 14 hereof) for its acts or
omissions hereunder arising prior to termination and for any expenses, losses,
damages, liabilities, demands, charges and claims (including reasonable
attorney’s fees) in respect of or arising out of a breach of the representations
and warranties made by the Collateral Manager in Section 4 hereof or from any
failure of the Collateral Manager to comply with the provisions of this
Section 13.

 

19

--------------------------------------------------------------------------------


 

(b)                                 The Collateral Manager agrees that,
notwithstanding any termination, it shall reasonably cooperate in any suit,
action or proceeding relating to this Agreement (each, a “Proceeding”) arising
in connection with this Agreement, the LSA or any of the Company’s assets
(excluding any such Proceeding in which claims are asserted against the
Collateral Manager or any Affiliate of the Collateral Manager) so long as the
Collateral Manager shall have been offered reasonable security, indemnity or
other provisions against the cost, expenses and liabilities that might be
incurred in connection therewith and a reasonable per diem fee.

 

14.                               Liability of Collateral Manager; Delegation.

 

(a)                                 The Collateral Manager assumes no
responsibility under this Agreement other than to render the services expressly
set forth hereunder.

 

The Collateral Manager shall have the right to delegate to (i) any other
Borrower Advisor or (ii) with the prior written consent of the Administrative
Agent in its sole discretion, another agent selected with reasonable care, any
or all duties (other than its asset selection or trade execution duties) of the
Collateral Manager hereunder; provided that no such delegation by the Collateral
Manager of any of its duties hereunder shall relieve the Collateral Manager of
any of its duties hereunder nor relieve the Collateral Manager of any liability
with respect to the performance of such duties.  For the avoidance of doubt,
asset selection and trade execution duties shall include the services described
in Section 1(b) hereof.

 

Notwithstanding the above and Section 18, the Collateral Manager shall be
permitted to assign any or all of its rights and delegate any or all of its
obligations to an Affiliate acceptable to the Administrative Agent in its sole
discretion that (i) will professionally and competently perform duties similar
to those imposed upon the Collateral Manager under this Agreement and (ii) is
legally qualified and has the capacity to act as the Collateral Manager under
this Agreement.  The Collateral Manager shall not be liable for any
consequential damages hereunder.

 

(b)                                 (i) The Company shall reimburse, indemnify
and hold harmless the Collateral Manager, the directors, officers, agents and
employees of the Collateral Manager and those of any Affiliate of the Collateral
Manager (each, a “Collateral Manager Indemnified Party”) from any and all actual
and reasonable out-of-pocket expenses, losses, damages, liabilities, demands,
charges and claims of any nature whatsoever (including reasonable attorneys’
fees and expenses), as are incurred in investigating, preparing, pursuing or
defending any claim, action, proceeding or investigation with respect to any
pending or threatened litigation caused by, or arising out of or in connection
with, any acts or omissions of the Collateral Manager, its directors, officers,
stockholders, agents and employees made in good faith and in the performance of
the Collateral Manager’s duties under this Agreement or the Transaction
Documents except to the extent resulting from such person’s bad faith, willful
misfeasance, gross negligence or reckless disregard of its duties hereunder or
thereunder.  Notwithstanding anything contained herein to the contrary, the
obligations of the Company under this Section 14(b) shall be payable from the
Company’s assets as part of (but, for the avoidance of doubt, without
duplication of) the

 

20

--------------------------------------------------------------------------------


 

Collateral Management Fees and are subject to the availability of funds and to
the conditions set forth in the LSA.

 

(ii)                                  Notwithstanding any other provision
herein, each Collateral Manager Indemnified Party agrees that it shall have no
claim to any amount pursuant to the above clause (b)(i) pari passu with or prior
to the claim of the Secured Parties to the Obligations pursuant to the LSA.

 

(iii)                               Notwithstanding any other provision herein,
no Collateral Manager Indemnified Party may, prior to the date which is one year
(or if longer the applicable preference period then in effect) plus one day
after the Collection Date, institute against, or join any other Person in
instituting against, the Company or any Portfolio Subsidiary, any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings,
or other proceedings under U.S. federal or state bankruptcy or similar laws of
any jurisdiction.

 

(c)                                  The Collateral Manager shall reimburse,
indemnify and hold harmless the Company, its members, manager, officers, agents
and employees (each, a “Company Indemnified Party”) from any and all expenses,
losses, damages, liabilities, demands, charges and claims of any nature
whatsoever (including reasonable attorneys’ fees and expenses), as are incurred
by such Company Indemnified Party in connection with (i) any material breach by
the Collateral Manager of any representation, warranty or covenant contained in
this Agreement or (ii) any acts or omissions of any Borrower Advisor
constituting bad faith, willful misconduct, gross negligence or reckless
disregard.

 

(d)                                 Any amounts subject to the indemnification
provisions of this Section 14 payable by the Collateral Manager to the Company
shall be paid as Principal Collections within four (4) Business Days of the
Company’s written demand therefor (and the Company shall immediately deposit, or
cause to be deposited, such amounts into the Collections Account).

 

(e)                                  If the Collateral Manager has made any
payments pursuant to this Section 14 and the applicable Company Indemnified
Party thereafter collects any of such amounts from others, such indemnified
party will promptly repay such amounts collected to the Collateral Manager in an
amount equal to the amount it has collected from others in respect of such
indemnified amounts, without interest.

 

(f)                                   Notwithstanding anything to the contrary
in this Section 14, to the maximum extent permitted by applicable law, to the
extent that the Company is entitled to make any claim pursuant to Section 14(c),
the Company hereby agrees to forebear from making any such claim until such time
that (i) the Company no longer owns (x) any assets of the type included in
clauses (a), (b) and (e) of the definition of “Collateral Portfolio” or (y) any
Permitted Investments and (ii) the Company owes any accrued and unpaid
Obligations pursuant to Section 8.01 of the LSA.  The operation of this
Section 14(f) shall not be construed as a waiver by the Company of any claim
pursuant to Section 14(c) and

 

21

--------------------------------------------------------------------------------


 

any rights that shall accrue to the Company thereunder shall toll until the
satisfaction of the conditions set forth in the preceding sentence.

 

(g)                                  The obligations of the Collateral Manager
under this Section 14 shall survive the termination of this Agreement.

 

(h)                                 Notwithstanding anything to the contrary
herein, the Collateral Manager shall have no liability for any indirect,
consequential or punitive damages.

 

15.                               Obligations of Collateral Manager.

 

Unless otherwise required by any provision of the Transaction Documents or this
Agreement or by applicable law, the Collateral Manager shall not intentionally
take any action, which it knows or should know would (a) materially adversely
affect the Company for purposes of U.S. federal or state law or any other law
known to the Collateral Manager to be applicable to the Company, (b) require
registration of the Company or the Company’s assets as an “investment company”
under the 1940 Act, (c) not be permitted under the Company’s limited liability
company agreement or certificate of formation (including, but not limited to,
Section 9 thereof), (d) cause the Company to violate the terms of the
Transaction Documents, (e) subject the Company to federal, state or other income
taxation, or (f) adversely affect the interests of the Administrative Agent in
any material respect (other than as permitted or required hereunder or under the
Transaction Documents, including, without limitation, as may result from the
performance of any Loan), it being understood that in connection with the
foregoing the Collateral Manager will not be required to make any independent
investigation of any facts or laws not otherwise known to it in connection with
its obligations under this Agreement and the Transaction Documents or the
conduct of its business generally.  The Collateral Manager covenants that it
shall comply in all material respects with all laws and regulations applicable
to it in connection with the performance of its duties under this Agreement and
the Transaction Documents.  Notwithstanding anything in this Agreement, the
Collateral Manager shall not take any discretionary action that would reasonably
be expected to cause an Event of Default under the LSA.  The Collateral Manager
covenants that it shall (i) not hold out the Portfolio Assets as its assets,
(ii) take all action to ensure that the Portfolio Assets are held in the name of
the Company or, if held by an agent of the Company, clearly designate such agent
as being the Company’s agent, and (iii) not fail to correct any known
misunderstandings regarding the separate identity of the Company and shall not
identify itself as a division or department of the Company.

 

16.                               No Partnership or Joint Venture.

 

The Company and the Collateral Manager are not partners or joint venturers with
each other and nothing herein shall be construed to make them such partners or
joint venturers or impose any liability as such on either of them.  The
Collateral Manager’s relation to the Company shall be deemed to be that of an
independent contractor.

 

17.                               Notices.

 

Any notice under this Agreement shall be in writing and sent by facsimile,
confirmed by telephonic communication, or addressed and delivered or mailed
postage paid to the

 

22

--------------------------------------------------------------------------------


 

other party at such address as such other party may designate for the receipt of
such notice.  Until further notice to the other party it is agreed that the
address of the Company and the Administrative Agent for this purpose shall be as
set forth on Annex A to the LSA, and the address of the Collateral Manager for
this purpose shall be:

 

FS Energy and Power Fund

Cira Centre

2929 Arch Street, Suite 675

Philadelphia, Pennsylvania 19104

Attention:  Gerald F. Stahlecker

Telephone:  (215) 495-1169

Facsimile:  (215) 222-4649

Electronic Mail:  jerry.stahlecker@franklinsquare.com

 

All notices are to be effective in accordance with Section 12.02 of the LSA.

 

18.                               Succession/Assignment.

 

This Agreement shall inure to the benefit of and be binding upon the successors
to the parties hereto.  No assignment of this Agreement by the Collateral
Manager (including, without limitation, a change in control or management of the
Collateral Manager which would be deemed an “assignment” under the Advisers Act)
shall be made without the consent of the Company and the Administrative Agent.

 

19.                               Conflicts with the LSA.

 

Subject to the provisions of Section 1 hereof pertaining to the binding effect
of certain amendments to the LSA on the Collateral Manager, in the event that
this Agreement requires any action to be taken with respect to any matter and
the LSA requires that a different action be taken with respect of such matter,
and such actions are mutually exclusive, the provisions of the LSA in respect
thereof shall control.

 

20.                               Miscellaneous.

 

(a)                                 This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.  With respect to
any Proceeding, each party irrevocably (i) submits to the non-exclusive
jurisdiction of the courts of the State of New York and the United States
District Court located in the Borough of Manhattan in New York City and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.  Nothing in this Agreement precludes either
party from bringing Proceedings in any other jurisdiction, nor will the bringing
of Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

 

23

--------------------------------------------------------------------------------


 

(b)                                 THE PARTIES HERETO IRREVOCABLY CONSENT TO
THE SERVICE OF ANY AND ALL PROCESS IN ANY ACTION OR PROCEEDING BY THE MAILING OR
DELIVERY OF COPIES OF SUCH PROCESS TO EACH SUCH PARTY AT THE ADDRESS SPECIFIED
IN SECTION 17 HEREOF.  THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

(c)                                  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

(d)                                 No failure on the part of either party
hereto to exercise and no delay in exercising, and no course of dealing with
respect to, any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof nor shall any single or partial exercise of any
right, remedy, power or privilege under this Agreement preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege, nor shall any waiver of any right, remedy, power or privilege with
respect to any occurrence be construed as a waiver of such right, remedy, power
or privilege with respect to any other occurrence.  No waiver shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver.

 

(e)                                  The captions in this Agreement are included
for convenience only and in no way define or limit any of the provisions hereof
or otherwise affect their construction or effect.

 

(f)                                   In the event any provision of this
Agreement shall be held invalid or unenforceable, by any court of competent
jurisdiction, such holding shall not invalidate or render unenforceable any
other provisions hereof.

 

(g)                                  This Agreement may not be amended or
modified or any provision thereof waived except by an instrument in writing
signed by the parties hereto; provided that a Collateral Manager Event of
Default occurring pursuant to Section 12(a)(vii) may only be waived by an
instrument in writing signed by the parties hereto and the Administrative Agent.

 

(h)                                 This Agreement and the Transaction Documents
contain the entire understanding and agreement between the parties and
supersedes all other prior understandings and agreements, whether written or
oral, between the parties concerning this subject matter.  The express terms of
this Agreement control and supersede any course of performance and/or usage of
the trade inconsistent with any of the terms hereof.

 

(i)                                     The Collateral Manager (i) acknowledges
that the Company (subject, for the avoidance of doubt, to Section 12(e) hereof)
is assigning all of its right,

 

24

--------------------------------------------------------------------------------


 

title and interest in, to and under this Agreement to the Administrative Agent
under the Security Agreement, and (ii) agrees that all of the representations,
covenants and agreements made by the Collateral Manager in this Agreement are
also for the benefit of the Administrative Agent.

 

(j)                                    This Agreement may be executed in any
number of counterparts, each of which so executed shall be deemed an original,
but all such counterparts shall together constitute but one and the same
instrument.  This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.

 

(k)                                 Each representation and warranty made or
deemed to be made herein or pursuant hereto, and each indemnity provided for
hereby, shall survive the execution and delivery and any termination or
assignment of this Agreement or resignation or removal of the Collateral
Manager.

 

(l)                                     The Company hereby acknowledges and
accepts all actions that were taken by the Collateral Manager and/or recommended
to the Company by the Collateral Manager prior to the Closing Date, including
all actions and recommendations that were related to the anticipated purchase of
assets by the Company or that were otherwise consistent with the services to be
provided by the Collateral Manager to the Company pursuant to Section 1 of this
Agreement prior to the Closing Date, in each case, as if this Agreement had been
in effect at the time that such actions were taken or such recommendations were
made.

 

21.                               Non-Petition.

 

The Collateral Manager shall continue to serve as Collateral Manager under this
Agreement notwithstanding that the Collateral Manager shall not have received
amounts due to it under this Agreement because sufficient funds were not then
available hereunder to pay such amounts in accordance with Section 5.02(m) of
the LSA, and agrees not to cause the filing of an involuntary petition in
bankruptcy against the Company for any reason whatsoever, including, without
limitation, the non-payment to the Collateral Manager, until the payment in full
of all amounts payable to the Administrative Agent or otherwise under the LSA
and the expiration of a period equal to one year and one day (or, if longer, the
applicable preference period then in effect) following all such payments;
provided that nothing in this clause shall preclude, or be deemed to estop, the
Collateral Manager (A) from taking any action prior to the expiration of the
aforementioned one year and one day (or, if longer, the applicable preference
period then in effect) period in (x) any case or proceeding voluntarily filed or
commenced by the Company or (y) any involuntary insolvency proceeding filed or
commenced against the Company, by a Person other than the Collateral Manager or
its Affiliates, or (B) from commencing against the Company or any properties of
the Company any legal action which is not a bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceeding.  The provisions
of this Section 21 shall survive the termination of this Agreement for any
reason whatsoever.

 

25

--------------------------------------------------------------------------------


 

22.                               No Recourse.

 

The Collateral Manager hereby acknowledges and agrees that the Company’s
obligations hereunder will be solely the corporate obligations of the Company,
and the Collateral Manager will not have any recourse to any of the directors,
officers, employees or holders of the membership interest of the Company with
respect to any claims, losses, damages, liabilities, indemnities or other
obligations in connection with any transactions contemplated hereby.  Recourse
in respect of any obligations of the Company hereunder will be limited to the
Company’s assets and on the exhaustion thereof all claims against the Company
arising from this Agreement or any transactions contemplated hereby shall be
extinguished.  The provisions of this Section 22 shall survive the termination
of this Agreement for any reason whatsoever.

 

23.                               Acknowledgments.

 

(a)                                 The Collateral Manager hereby acknowledges
that the Administrative Agent is the beneficiary of a collateral assignment of
this Agreement pursuant to Section 2.11 of the LSA and the Administrative Agent
and each other Indemnified Party shall be express third party beneficiaries of
the Company’s rights hereunder, including but not limited to the Company’s right
to indemnification set forth in Section 14, subject, in each case, to each of
the limitations, restrictions and conditions set forth in Section 2.11 of the
LSA with respect to the collateral assignment of this Agreement; provided that,
such collateral assignment and such third party beneficiary rights shall
automatically terminate upon the irrevocable payment in full of the Obligations
(other than contingent indemnity obligations as to which no claim has been made)
and the termination of the Commitments in full.

 

(b)                                 Subject to Section 12(e) and the proviso to
Section 23(a), the Collateral Manager hereby:  (i) acknowledges and consents to
the collateral assignment of this Agreement made by the Company in the LSA;
(ii) acknowledges that the Company is collaterally assigning all of its right,
title and interest in, to and under this Agreement to the Administrative Agent
for the benefit of the Secured Parties to secure the Obligations; and
(iii) agrees that all the representations, covenants and warranties made by it
herein are also for the benefit of the Secured Parties to secure the
Obligations; provided that, each of the foregoing shall be subject, in each
case, to each of the limitations, restrictions and conditions set forth in
Section 2.11 of the LSA with respect to the collateral assignment of this
Agreement.

 

(c)                                  Notwithstanding anything herein to the
contrary, each party hereto acknowledges that the Collateral Manager does not,
pursuant to this Agreement, guarantee the payment of any obligations of the
Company; provided that, nothing in this Section 23(c) shall affect, alter or
otherwise modify the Collateral Manager’s indemnification requirements pursuant
to Section 14.

 

(d)                                 The Collateral Manager agrees (and, to the
full extent that it may lawfully so agree) that neither it nor anyone claiming
through or under it will set up, claim or seek to take advantage of any
appraisement, valuation, stay, extension or redemption law now or hereafter in
force in any locality where any Collateral Portfolio may be situated

 

26

--------------------------------------------------------------------------------


 

in order to prevent, hinder or delay the enforcement or foreclosure of the LSA,
or the absolute sale of any of the Collateral Portfolio or any part thereof, or
the final and absolute putting into possession thereof, immediately after such
sale, of the purchasers thereof, and the Collateral Manager, for itself and all
who may at any time claim through or under it, hereby waives, to the full extent
that it may be lawful so to do, the benefit of all such laws, and any and all
right to have any of the properties or assets constituting the Collateral
Portfolio marshaled upon any such sale, and agrees that the Collateral Agent, or
the Administrative Agent on its behalf, or any court having jurisdiction to
foreclose the security interests granted in this Agreement may sell the
Collateral Portfolio as an entirety or in such parcels as the Collateral Agent
(acting at the direction of the Administrative Agent) or such court may
determine.

 

(e)                                  The Collateral Manager hereby irrevocably
appoints each of the Collateral Agent and the Administrative Agent its true and
lawful attorney (with full power of substitution) in its name, place and stead
and at its expense, in connection with the enforcement of the rights and
remedies provided for in the LSA, including without limitation the following
powers:  (a) to give any necessary receipts or acquittance for amounts collected
or received hereunder, (b) to make all necessary transfers of the Collateral
Portfolio in connection with any such sale or other disposition made pursuant
hereto, (c) to execute and deliver for value all necessary or appropriate bills
of sale, assignments and other instruments in connection with any such sale or
other disposition, the Collateral Manager hereby ratifying and confirming all
that such attorney (or any substitute) shall lawfully do hereunder and pursuant
hereto, and (d) to sign any agreements, orders or other documents in connection
with or pursuant to any Transaction Document.

 

[signature page follows]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this COLLATERAL MANAGEMENT
AGREEMENT to be executed by their respective authorized representatives on the
date first above written.

 

 

WAYNE FUNDING LLC

 

 

 

 

 

By:

/s/ Gearld F. Stahlecker

 

Name: Gerald F. Stahlecker

 

Title:  Executive Vice President

 

Signature Page to Collateral Management Agreement

 

--------------------------------------------------------------------------------


 

 

FS ENERGY AND POWER FUND

 

 

 

 

 

By:

/s/ Gerald F. Stahlecker

 

Name:

Gerald F. Stahlecker

 

Title:

Executive Vice President

 

Signature Page to Collateral Management Agreement

 

--------------------------------------------------------------------------------